In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-14-00009-CR



         JOHNATHAN LEE WOOD, Appellant

                            V.

           THE STATE OF TEXAS, Appellee



          On Appeal from the 8th District Court
               Hopkins County, Texas
               Trial Court No. 1323123




       Before Morriss, C.J., Carter and Moseley, JJ.
        Memorandum Opinion by Justice Moseley
                                   MEMORANDUM OPINION
        Johnathan Lee Wood has filed a notice of appeal from his conviction of continuous

sexual abuse of a child under fourteen and the resulting sentence of life imprisonment. The issue

before us is whether Wood perfected his appeal. We conclude that he did not and dismiss the

appeal for want of jurisdiction.

        Sentence was imposed in this matter October 17, 2013, and Wood timely-filed a motion

for new trial on November 14, making his notice of appeal due January 15, 2014. See TEX. R.

APP. P. 26.2. Wood’s notice was not filed until January 21, 2014, and Wood did not file a

motion seeking an extension of the deadline for filing his notice. See TEX. R. APP. P. 10.5(b),

26.3.

        A timely notice of appeal is necessary to invoke this Court’s jurisdiction. Olivo v. State,

918 S.W.2d 519, 522 (Tex. Crim. App. 1996) (citing Rodarte v. State, 860 S.W.2d 108 (Tex.

Crim. App. 1993)). The Texas Court of Criminal Appeals interprets Rule 26.3 of the Texas

Rules of Appellate Procedure strictly to require an appellant in a criminal case to file his notice

of appeal and a motion for extension of time within the fifteen-day period for filing a late notice

of appeal. Id. According to the high court, “When a notice of appeal is filed within the fifteen-

day period but no timely motion for extension of time is filed, the appellate court lacks

jurisdiction.” Id.; see also Slaton v. State, 981 S.W.2d 208, 209 n.3 (Tex. Crim. App. 1998) (per

curiam).

        We notified Wood by letter dated February 11, 2014, of this jurisdictional defect and

provided him an opportunity to cure the defect or otherwise demonstrate to the Court how it had


                                                 2
jurisdiction over the appeal. We received no response from Wood. We note that Wood recently

submitted a lengthy brief to this Court raising numerous points of error; however, nowhere in

that brief does he address the dispositive jurisdictional issue.

       Because Wood failed to file a motion for extension of time in addition to his late-filed

notice of appeal, we lack jurisdiction over this appeal. Olivo, 918 S.W.2d at 522.

       We dismiss the appeal for want of jurisdiction.




                                               Bailey C. Moseley
                                               Justice

Date Submitted:        March 20, 2014
Date Decided:          March 21, 2014

Do Not Publish




                                                  3